                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - FLINT
IN RE:
         TARAH A. COLEMAN AKA
         TARAH ANN-CINDY COLEMAN                  CASE NO. 20-30885-JDA
                                                  CHAPTER 13
                                                  HONORABLE JOEL D. APPLEBAUM
                  DEBTOR.
_________________________________/
ANTHONY ABUEITA (P70755)
Attorney for Debtor
703 S. Grand Traverse Ave.
Flint, MI 48502
(810) 235-8669
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

                                      PROOF OF SERVICE

       CRAIG S. SCHOENHERR, SR., being duly sworn, says that on the 7th day of October,
2020, a copy of the Motion of Santander Consumer USA Inc. for Relief from the Automatic
Stay, Brief in Support, Notice of Motion and this Proof of Service was served upon:

         U.S. Trustee
         211 W. Fort St., Suite 700
         Detroit, MI 48226




  20-30885-jda      Doc 34     Filed 10/08/20   Entered 10/08/20 13:46:52   Page 1 of 2
electronically pursuant to the court notice of service, and to those not electronically registered by
placing documents in an envelope, correctly addressed and placing same in the United States
Mail with postage prepaid.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com

DATED: October 8, 2020




  20-30885-jda       Doc 34     Filed 10/08/20     Entered 10/08/20 13:46:52        Page 2 of 2
